Title: To Benjamin Franklin from Frans van Lelyveld, 9 December 1774
From: Lelyveld, Frans van
To: Franklin, Benjamin


Gentleman.
Leyden the 9 Decbr. 1774.
I have read with a particular attention And affection, in the Journal des Scavans Novbr 1774 p 179 the French Translation of your Letter to Mr. Brownrigg upon the proprety of Oil to stilling the Waves, and there after the Relations of Profr. Allamand, which have maked the Experiment in the ditch round our Citty, with the same good succes, and his information of our Fishers at scheveningen which make constantly use of Oil of Line-sead, when the sea is very turbulent and the Anecdote of a Certain Experient Captain, which is Mr. May.
I found the one and the Other of such an Importance for the Navigation, that it must be universal known and more and more established with Experiences. And our Hollands Nation having the renown to be great seamen I am resolved to make an Hollands Translation of your piece and I shall join thereby any remarks and new Informations in order to give this discovery so much light as it shall be possible And bring it in a General Practick by all the Mariners.
Your Piece is not here to be sold, nor at Amsterdam. And because I would translate them much rather out the Original English, than out the French Translation, Profr. Allamand, which pray me to make you his Compliments, is been so good to give my his exemplar of the stilling of waves &c. which I translate actually and Profr. Allamand and Mr. May shall be so good to examine them.
I found just Gentleman to give you acquaintance of my purpose and to pray you if you have any emendations or additions to your piece, to be soo good as to suppeditate them to me, in order to make Use there of in my Translation or in my additions, with thankfull mentioning of your Name. Particularly Gentleman I take the Liberty to write you, because you make Mention of the Use of oil by the Fishers in Lisbon and some Spanish Coats, but you speaks nothing of all of that same Use by the Fishers and Navigators of your Country, were out we must think that it is entirely unknown Among your seamen, which would wonder me greatly, for here I find that all our Fishers and all our Navigators and seamen know that use of oil and our Fishers practise them at every opportunity.
I am very Curious to understand from You Gentleman if our Nation have this knowledge alone, which should be very particular, or, if your Nation have it at the same rate, which I would believe, were you not so totally silent on this subject.
Be soo good Gentleman to inform me upon this Article; and I pray you to let me hear your sentiments upon such a miserious Prejudice, as is very strong established among our seamen, that so salutiferous this means of oil is for them that make use there of, also pernicious it should be for them which follow in the same Course for (says they) the sea become then much higher and spitefull than he was before the pouring of oil.
This Prejudice I think must be necessary distroy’d. I hope to be favoured with your Answer so promptly as it can be, and desiring much to be of any utility to you I am with much esteem.
London To Mr Benj: Franklin.
 
Notation: Vanpelyveid 9 Decr 74
